UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 12, 2014 CONTANGO OIL & GAS COMPANY (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-16317 (Commission File Number) 95-4079863 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 12, 2014, Contango Oil & Gas Company issued a press release providing its financial results for the three months ended March 31, 2014.A copy of the press release is attached hereto as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information furnished pursuant to Item 2.02 in this report on Form 8-K (including the press release attached as Exhibit 99.1 incorporated by reference in this report) shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated May 12, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CONTANGO OIL & GAS COMPANY Date:May 14, 2014 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated May 12, 2014 EXHIBIT 99.1 Contango Announces First Quarter 2014 Financial Results MAY 12, 2014 – HOUSTON, TEXAS – Contango Oil & Gas Company (NYSE MKT: MCF) (“Contango”) announced today its financial results for the three months ended March 31, 2014. First Quarter 2014 Highlights · Production of 10.6 Bcfe for the quarter ended March 31, 2014. · Quarterly net loss of $10.2 million and Adjusted EBITDAX of $58.0 million. · Finalized and brought seven wells on production this quarter, targeting the Woodbine, Buda and James Lime formations, while spudding an additional six wells that either commenced or will commence production in the second quarter. Management Commentary Allan D. Keel, President and Chief Executive Officer, commented, “We continued to put up strong production, revenue and cash flow results during the quarter.On the drilling side, we also continued to have success on our onshore resource plays; however, our dry hole at Ship Shoal 255 in early May was a disappointment.Due to our goal of limiting exploratory risk, as a percentage of capital spent for any particular year, we currently plan to focus the remainder of our 2014 capital on the continued pursuit of our liquids rich onshore plays.” Summary Quarterly Financial Results The results for the three months ended March 31, 2014 include the effect of the Company’s October 1, 2013 merger with Crimson Exploration Inc. (“Crimson”), while the results for the three months ended March 31, 2013 include only the results of Contango. Net loss for the three months ended March 31, 2014 was $10.2 million, or ($0.53) per basic and diluted share, compared to net income of $3.9 million, or $0.25 per basic and diluted share for the same prior year period.Pre-tax loss of $18.8 million for the current quarter includes pre-tax charges of $26.7 million in exploration expenses attributable to our unsuccessful Ship Shoal 255 exploratory well and $15.1 million of non-cash impairment expense related to unproved lease costs and production facilities related to the Ship Shoal 255 prospect.Exclusive of those costs, income before taxes would have been approximately $23.0 million, compared to income before taxes of 7.2 million in the prior quarter. Average weighted shares outstanding were approximately 19.1 million and 15.2 million for the current and prior year quarters, respectively. The Company reported Adjusted EBITDAX, as defined below, of approximately $58.0 million for the three months ended March 31, 2014, compared to Adjusted EBITDAX for the same period last year of $18.8 million, a $39.2 million increase attributable primarily to the merger with Crimson. Revenues for the three months ended March 31, 2014 were approximately $80.3 million compared to revenues of $31.8 million for the same period last year, a $48.5 million increase attributable primarily to the addition of Crimson’s operations, additional interest in our Dutch wells acquired in December 2013 and, to a lesser extent, revenue from our Vermilion 170 Field that was shut-in for most of the prior year quarter. Production for the three months ended March 31, 2014 was approximately 10.6 Bcfe, or 117.5 Mmcfe per day, which was at the higher end of our previously provided guidance, up from 5.8 Bcfe, or 64.6 Mmcfed for the same period last year. Crude oil and natural gas liquids production during the current period was approximately 7,000 barrels per day, or 35% of total production, up from approximately 2,700 barrels per day, or 25% of total production, for the same period last year.The increase in crude and liquids production was attributable to the addition of the Crimson properties and the subsequent focus on the development of its oil and liquids-rich onshore resource plays. We have provided production guidance of between 115 - 125 Mmcfed for the second quarter of 2014, with a slightly higher split between natural gas and crude/natural gas liquids. Offshore production for the 2014 quarter increased by approximately 1.0 Bcfe, or 18%, compared to the prior year quarter due to our exercise of a preferential right to purchase additional interests in our Dutch wells in December 2013 and higher production from our Vermilion 170 well, while onshore properties added 3.7 Bcfe (approximately 61% oil/liquids) to the current quarter production totals. The weighted average equivalent sales price during the three months ended March 31, 2014 was $7.59 per Mcfe, compared to an average equivalent sales price of $5.47 for the same period last year.The increase in the weighted average equivalent prices resulted from a strong increase in natural gas prices, which accounted for 65% of our volumes, and from the higher percentage mix of crude and liquids production to total production. Operating expenses for the three months ended March 31, 2014 were approximately $11.1 million, or $1.05 per Mcfe, compared to $9.8 million, or $1.68 per Mcfe, for the same period last year.Included in operating expenses is lease operating expenses, transportation and processing, workover costs and production and ad valorem taxes. Lease operating expenses (“LOE”), transportation and processing, and workover costs for the three months ended March 31, 2014 were approximately $8.1 million, or $0.77 per Mcfe, which was at the lower end of our previously provided guidance, compared to $8.9 million, or $1.53 per Mcfe, for the same period last year. The prior year quarter included $5.3 million in workover expenses related to the Vermilion 170 Field.Workover expenses in the current quarter were $0.6 million. Production and ad valorem tax expenses for the three months ended March 31, 2014 were $2.9 million, or $0.28 per Mcfe, compared to $0.9 million, or $0.15 per Mcfe, for the same period last year, an increase resulting from higher post-merger revenues and higher tax rates paid on higher crude oil sales revenue. Exploration costs for the three months ended March 31, 2014 were $26.9 million, compared to $0.1 million for the same period last year, as the current quarter includes drilling costs for our Ship Shoal 255 exploratory well finalized in May 2014. An additional $7.0 - $9.0 million in drilling costs incurred from March 31, 2014 through finalization of the Ship Shoal 255 well will be recognized in the second quarter of 2014. Depreciation, depletion and amortization (“DD&A”) expense for the three months ended March 31, 2014 was $34.4 million, or $3.25 per Mcfe, compared to $10.5 million, or $1.80 per Mcfe, for the same period last year.This increase of $23.9 million is primarily attributable to the addition of Crimson’s properties as a result of the merger. Impairment and abandonment of oil and gas properties for the three months ended March 31, 2014 was approximately $15.2 million, $3.5 million of which relates to unproved leasehold costs for Ship Shoal 255 and $11.6 million of which relates to associated platform costs.The Company did not record any impairment expenses for the three months ended March 31, 2013. General and administrative expenses for the three months ended March 31, 2014 were $10.5 million, or $0.99per Mcfe, compared to $3.2 million, or $0.55 per Mcfe, for the same period last year.General and administrative expenses exclusive of $1.1 million in non-cash stock compensation expense and $1.3 million of accrued merger-related bonus expense for our Chairman (pre-merger CEO) was $8.1 million for the current quarter, which was below previously provided guidance, compared to $3.2 million for the same period last year, an increase due to the post-merger combination of the staffs and facilities of both companies. We have provided second quarter 2014 guidance of $7.5 to $8.5 million for general and administrative expenses, exclusive of non-cash stock compensation and merger-related costs (“Cash G&A”). 2014 Capital Program & Liquidity Capital expenditures incurred for the three months ended March 31, 2014 were $61.0 million, of which $21.9 million was incurred on Ship Shoal 255; $13.1 million was spent drilling in the Woodbine formation in Madison County, Texas; $9.1 million was spent drilling the Buda formation in Dimmit County, Texas; and $8.8 million was spent on the James Lime play in East Texas.Additionally, we invested $3.0 million on completion facilities for our August 2013 discovery at South Timbalier 17, which is anticipated to commence production in mid-2014.The remaining $5.1 million was used to acquire and extend leases and on capital expenditures in other areas.See our separate operations release from today for a more detailed review of our drilling results. We currently anticipate that our total capital expenditure program for 2014 will be in the $215 - $225 million range as previously announced, funded primarily from internally generated cash flow. As of March 31, 2014, we had $63.8 million of debt outstanding under our credit facility with Royal Bank of Canada and other lenders. Our bank group reaffirmed our $275 million borrowing base effective May 1, 2014 with the next scheduled redetermination on November 1, 2014. Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three month periods ended March 31, 2014 and 2013: Three Months Ended March 31, % Offshore Volumes Sold: Natural gas (Mmcf) 23% Oil and condensate (Mbbls) 80 91 -12% Natural gas liquids (Mbbls) 11% Natural gas equivalents (Mmcfe) 18% Onshore Volumes Sold: Natural gas (Mmcf) n/a - Oil and condensate (Mbbls) n/a - Natural gas liquids (Mbbls) n/a - Natural gas equivalents (Mmcfe) n/a - Total Volumes Sold: Natural gas (Mmcf) 56% Oil and condensate (Mbbls) 91 292% Natural gas liquids (Mbbls) 79% Natural gas equivalents (Mmcfe) 82% Daily Sales Volumes: Natural gas (Mmcf) 56% Oil and condensate (Mbbls) 292% Natural gas liquids (Mbbls) 79% Natural gas equivalents (Mmcfe) 82% Average sales prices: Natural gas (per Mcf) $ $ 38% Oil and condensate (per Bbl) $ $ -12% Natural gas liquids (per Bbl) $ $ 5% Total (per Mcfe) $ $ 39% (1) Adjusted EBITDAX is a non-GAAP financial measure. See below for a reconciliation to net income (loss). CONTANGO OIL & GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, ASSETS Cash and cash equivalents $
